 1   McGLINCHEY STAFFORD
     Brian A. Paino (SBN 251243)
 2   18201 Von Karman Avenue, Suite 350
     Irvine, California 92612
 3   Telephone:      (949) 381-5900
     Facsimile:      (949) 271-4040
 4   Email:          bpaino@mcglinchey.com
 5   Attorneys for Plaintiff HELLENIC PETROLEUM LLC
 6
 7                                     UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA
 9   HELLENIC PETROLEUM LLC,                                 Case No.: 1:20-CV-00374-NONE-BAM
10                    Plaintiff,                             [Formerly Stanislaus County Superior Court
                                                             Case No. CV-19-000967]
11     v.
                                                             STIPULATION AND
12   ELBOW RIVER MARKETING, LTD.,                            ORDER TO FURTHER CONTINUE
                                                             MANDATORY SCHEDULING
13                    Defendants.                            CONFERENCE
14                                                           Scheduling Conference:
                                                             Date: July 21, 2021
15                                                           Time: 9:30 a.m.
                                                             Crtm: 8
16
17
18          This Stipulation to Further Continue Mandatory Scheduling Conference (the “Stipulation”) is
19   entered into between plaintiff Hellenic Petroleum, LLC (“Hellenic”) and defendant Elbow River
20   Marketing Ltd. (“Elbow River,” and together with Hellenic, the “Parties”), by and through their
21   respective attorneys of record.
22                                                 RECITALS
23          1.        On or about January 19, 2019, Hellenic initiated a civil lawsuit against Elbow River by
24   filing a complaint in the Superior Court for Stanislaus Count (the “Superior Court”). Thereafter, on
25   January 27, 2020, Hellenic filed a First Amended Complaint (the “FAC”) in the Superior Court.
26          2.        On or about March 11, 2020, Elbow River removed the FAC from the Superior Court
27   to this Court.
28
                                                       1                   1:20-CV-00374-NONE-BAM
29
                                   STIPULATION AND ORDER TO FURTHER CONTINUE
30                                     MANDATORY SCHEDULING CONFERENCE
 1          3.      On March 12, 2020, the Court issued an Order Setting Mandatory Scheduling
 2   Conference (Dkt. No. 3) for June 24, 2020.
 3          4.      On April 13, 2020, the Court entered an order approving a stipulation between the
 4   parties that authorized Hellenic to file a Second Amended Complaint on or before May 4, 2020. (See
 5   Dkt. No. 7).
 6          5.      On June 10, 2020, the Parties filed a second stipulation (the “June 2020 Stipulation”)
 7   extending Hellenic’s deadline to file a Second Amended Complaint to June 19, 2020, and giving
 8   Elbow River forty-five (45) days to respond to the Second Amended Complaint. (See Dkt. No. 9).
 9          6.      On June 15, 2020, the Court entered an order granting the June 2020 Stipulation, which
10   extended Hellenic’s deadline to file a Second Amended Complaint to June 19, 2020, and granted
11   Elbow River forty-five (45) days to file a responsive pleading. (See Dkt. No. 10).
12          7.      On June 26, 2020, Hellenic filed its Second Amended Complaint. (See Dkt. No. 13).
13          8.      Pursuant to Section II of the Court’s Standing Order on civil law and motion, counsel
14   for Hellenic and Elbow River began meeting and conferring regarding Hellenic’s Second Amended
15   Complaint and Elbow River’s intent to file a motion to dismiss pursuant to Rules 12(b)(6) and 9(b) of
16   the Federal Rules of Civil Procedure, and to strike allegations concerning punitive damages pursuant
17   to Rule 12(f) of the Federal Rules of Civil Procedure, and the Parties agreed that Elbow River shall
18   have additional time to respond to the Second Amended Complaint.
19          9.      In light of the extended deadline to file the Second Amended Complaint and the
20   corresponding extension of time for Elbow River to file its responsive pleading, and in an effort to
21   promote judicial economy and efficiency in connection with the management of the case, the Court
22   continued the Mandatory Scheduling Conference to December 15, 2020, at 9:00 a.m., in Courtroom 8
23   before the Hon. Barbara A. McAuliffe, U.S. Magistrate Judge. (See Dkt. No. 15).
24          10.     On September 3, 2020, Elbow River filed a motion to dismiss the Second Amended
25   Complaint, and to strike allegations concerning punitive damages (the “Motion”). (See Dkt. No. 17).
26   The hearing on the Motion was initially set for October 30, 2020, but the Court ultimately took the
27   Motion under submission without oral argument.
28
                                                2                   1:20-CV-00374-NONE-BAM
29
                            STIPULATION AND ORDER TO FURTHER CONTINUE
30                              MANDATORY SCHEDULING CONFERENCE
 1          11.     Due to the procedural posture of this case, on December 3, 2020, the Parties filed a
 2   stipulation to continue the Mandatory Scheduling Conference from December 15, 2020, at 9:00 a.m.,
 3   in Courtroom 8, to February 23, 2021, at 9:00 a.m., in Courtroom 8, or to another date and time that
 4   the Court was available to hear this matter. (See Dkt. No. 21).
 5          12.     On December 4, 2020, in an effort to promote judicial economy and efficiency in
 6   connection with the management of this case, the Court continued the Mandatory Scheduling
 7   Conference to February 23, 2021, at 9:30 a.m., in Courtroom 8 before the Hon. Barbara A. McAuliffe,
 8   U.S. Magistrate Judge. (See Dkt. No. 22).
 9          13.     By virtue of the pending Motion, on February 12, 2021, the Parties filed a stipulation
10   to continue the Mandatory Scheduling Conference from February 23, 2021, at 9:30 a.m., in Courtroom
11   8, to April 26, 2021, at 9:00 a.m., in Courtroom 8, or to another date and time that the Court was
12   available to hear this matter. (See Dkt. No. 23).
13          14.     On February 12, 2021, in an effort to promote judicial economy and efficiency in
14   connection with the management of the case, the Court continued the Mandatory Scheduling
15   Conference to April 26, 2021, at 9:00 a.m., in Courtroom 8 before the Hon. Barbara A. McAuliffe,
16   U.S. Magistrate Judge. (See Dkt. No. 24).
17          15.     As of the date of the filing of this Stipulation, the Motion remains under submission.
18          16.     On March 10, 2021, an involuntary petition (the “Involuntary Petition”) under Chapter
19   7 of the Bankruptcy Code was filed against Hellenic in the United States Bankruptcy Court for the
20   Southern District of Florida (the “Bankruptcy Court”), which was assigned Case No. 21-12317-EPK.
21   Hellenic responded to the Involuntary Petition by filing an answer and motion to dismiss (the “Motion
22   to Dismiss”). The Motion to Dismiss was originally scheduled to be heard on May 5, 2021, but the
23   Bankruptcy Court thereafter set an evidentiary hearing on the Involuntary Petition and Motion to
24   Dismiss for August 2, 2021, through August 9, 2021.
25          17.     On April 20, 2021, the Parties entered into a stipulation (the “April 2021 Stipulation”)
26   whereby they agreed to a continuance of the Mandatory Scheduling Conference due to the pending
27   Involuntary Petition. (See Dkt. No. 26). The Court approved the Stipulation on April 21, 2021, and
28   continued the Mandatory Scheduling Conference to July 21, 2021. (See Dkt. No. 27).
                                                 3                   1:20-CV-00374-NONE-BAM
29
                             STIPULATION AND ORDER TO FURTHER CONTINUE
30                               MANDATORY SCHEDULING CONFERENCE
 1          18.      More recently, on June 7, 2021, Hellenic filed a voluntary petition (the “Voluntary
 2   Bankruptcy”) under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court. Hellenic has not yet
 3   filed its schedules or statements in the Voluntary Bankruptcy – it recently filed an ex parte motion to
 4   extend the deadline to file the schedules and statements on July 2, 2021.
 5          19.      On April 20, 2021, the Parties entered into a stipulation (the “April 2021 Stipulation”)
 6   whereby they agreed to a continuance of the Mandatory Scheduling Conference due to the pending
 7   Involuntary Petition. (See Dkt. No. 26). The Court approved the Stipulation on April 21, 2021, and
 8   continued the Mandatory Scheduling Conference to July 21, 2021.
 9          20.      Due to the procedural posture and uncertainty of the Involuntary Petition and Voluntary
10   Bankruptcy, including the impact of the proceedings on Hellenic’s continued prosecution of this action
11   through its undersigned counsel, the Parties believe that the Mandatory Scheduling Conference should
12   be further continued by approximately sixty (60) days to allow time for: (a) the Bankruptcy Court to
13   rule on the Involuntary Petition; (b) Hellenic to file its schedules and statements in the Voluntary
14   Bankruptcy; and (c) the Bankruptcy Court to otherwise provide guidance on Hellenic’s continued
15   prosecution of this action.
16                                                   TERMS
17          The Parties agree as follows:
18          1.       Subject to the Court’s approval, the Mandatory Scheduling Conference currently
19   scheduled for July 21, 2021, at 9:30 a.m., in Courtroom 8, shall be continued approximately sixty (60)
20   days to September 22, 2021, at 9:30 a.m. in Courtroom 8, or to another date and time that is convenient
21   to the Court.
22          IT IS SO STIPULATED.
23
                                            [SIGNATURES TO FOLLOW]
24
25
26
27
28
                                                  4                   1:20-CV-00374-NONE-BAM
29
                              STIPULATION AND ORDER TO FURTHER CONTINUE
30                                MANDATORY SCHEDULING CONFERENCE
 1    Dated: July 6, 2021                           McGLINCHEY STAFFORD
 2
                                                    By: /s/ Brian A. Paino
 3                                                     BRIAN PAINO
                                                       Attorneys for Plaintiff
 4                                                     HELLENIC PETROLEUM, LLC
 5
 6    Dated: July 6, 2021                           ROPERS MAJESKI PC
 7
 8                                                  By: /s/ Nicole S. Healy
                                                       NICOLE S. HEALY
 9                                                     Attorneys for Defendant
                                                       ELBOW RIVER MARKETING, LTD.
10
11                                                  ORDER
12          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation. The Mandatory
13   Scheduling Conference currently scheduled for July 21, 2021, at 9:30 a.m. in Courtroom 8, is hereby
14   continued to September 22, 2021, at 9:30 a.m. in Courtroom 8, before Magistrate Judge Barbara A.
15   McAuliffe to allow time for the Bankruptcy Court to rule on the involuntary petition and to otherwise
16   provide guidance on Hellenic’s continued prosecution of this action. The parties shall file a Joint
17   Scheduling Report one week prior to the conference. The report should provide an update on the
18   bankruptcy proceedings. The parties shall appear at the conference remotely either via Zoom video
19   conference or Zoom telephone number. The parties will be provided with the Zoom ID and password
20   by the Courtroom Deputy prior to the conference. The Zoom ID number and password are confidential
21   and are not to be shared. Appropriate court attire required.
22          It is FURTHER ORDERED that within fourteen (14) days of this Order, the parties shall file
23   a joint statement indicating their respective positions on whether the motion to dismiss filed in this
24   action should proceed given the uncertainty of the Involuntary Petition and Voluntary Bankruptcy.
     IT IS SO ORDERED.
25
26      Dated:     July 14, 2021                              /s/ Barbara   A. McAuliffe           _
27                                                     UNITED STATES MAGISTRATE JUDGE

28
                                                 5                   1:20-CV-00374-NONE-BAM
29
                             STIPULATION AND ORDER TO FURTHER CONTINUE
30                               MANDATORY SCHEDULING CONFERENCE
